DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2019/0367718 to Hirose (herein Hirose).  Hirose teaches a resin composition containing an ethylene-vinyl alcohol copolymer (herein EVOH), a polyamide, and a higher fatty acid metal salt (abstract).  Hirose teaches that the EVOH used in the EVOH composition may be a combination of two or more different types of EVOH (paragraph 0055) wherein the two or more types of EVOH can have ethylene unit contents differing by 30 mol% or less (paragraph 0055) or degrees of saponification differing by 7% or less (paragraph 0056).  Hirose teaches that the higher fatty acid metal salt can be a salt of zinc or copper (paragraph 0071) and an acid such as stearic acid (paragraph 0072).  Hirose teaches that additional components such as acetic acid (paragraph 0086) or phosphoric acid (paragraph 0088).  Hirose also teaches that a conjugated polyene compound such as a sorbic acid ester can be included (paragraph 0082).  However, a sorbic acid ester does not meet the limitations of the claimed aliphatic carboxylic acid, nor does Hirose teach the inclusion of a free fatty acid that is not part of a metal salt.  Therefore, Hirose does not teach nor render obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783